      Case 2:18-cv-00870-KRS-GBW Document 64 Filed 09/23/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GAVIN CLARKSON,

       Plaintiff,

v.                                                            No. 2:18-cv-870 KRS/GBW

BOARD OF REGENTS OF NEW
MEXICO STATE UNIVERSITY, et al.,

       Defendants.

                                TRIAL SCHEDULING ORDER

       THIS MATTER comes before the Court following a telephonic trial scheduling

conference held on May 18, 2020. As reflected in the record, the Court hereby sets the following

dates and deadlines:

       A Pretrial Conference shall be held on June 3, 2021 at 9:00 am., in the Picacho

Courtroom of the United States Courthouse in Las Cruces. All attorneys participating in the trial

must be present for the pretrial conference. The parties may, but need not, be present.

       Jury Selection and Jury Trial will begin on July 26, 2021 at 9:00 a.m., in the Picacho

Courtroom of the United States Courthouse in Las Cruces. Counsel are directed to submit a

proposed consolidated final pretrial order as follows:

       Plaintiffs to Defendants: February 26, 2021;

       Defendants to the Court: March 12, 2021.

Counsel are further directed that the pretrial order shall provide that no witness, except rebuttal

witnesses whose testimony cannot be anticipated, will be permitted to testify unless the name of

the witness is furnished to the Court and opposing counsel no later than thirty (30) days prior to




                                                                                           Page 1 of 4
       Case 2:18-cv-00870-KRS-GBW Document 64 Filed 09/23/20 Page 2 of 4




the time set for trial. Any exceptions thereto must be upon order of the Court for good cause

shown.

         Motions in Limine: All motions in limine1 are due by March 22, 2021. Any responses

or objections are due by April 6, 2021.

         Witness Lists: The parties shall file their witness lists by April 13, 2021. The lists must

disclose witnesses that the parties “will call” as well as witnesses that they “may call” at trial.

Any objections to a witness named by the opposing party must be filed by April 28, 2021.

         Designations and Counter-Designations of Deposition Testimony: The parties shall

file designations and counter-designations of deposition testimony that they intend to use at trial.

The designations and counter-designations must state the pages and lines of the deposition to be

used. To this end, Plaintiff will use a yellow marker and Defendants will use a blue marker.

These requirements do not apply to cross-examination or rebuttal of a witness presented in

person at trial. Designations must be filed by April 16, 2021. Counsel must jointly submit one

physical copy of each deposition to my chambers by this due date and must highlight the parts

of the depositions that are to be used. Any objections to testimony designated by the opposing

party and/or any counter-designations must be filed by April 26, 2021. If the parties wish to

make further designations in light of the designations and counter-designations, leave for

additional designations must be requested from the Court at the pretrial conference.

         Exhibits: The parties shall jointly file one list of stipulated exhibits and shall separately

file lists of contested exhibits no later than May 7, 2021. They shall also jointly submit physical

copies of marked exhibits to my chambers by the next business day. The exhibits shall be



1
 Motions challenging the admissibility of expert testimony under Daubert v. Merrell Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993) are not motions in limine. Daubert motions shall be filed no later than the dispositive motions
deadline.

                                                                                                         Page 2 of 4
      Case 2:18-cv-00870-KRS-GBW Document 64 Filed 09/23/20 Page 3 of 4




divided into two notebooks. The first notebook shall include any and all exhibits that the parties

stipulate to be admissible. These exhibits shall be labeled consecutively. The second notebook

shall include any and all contested exhibits. These exhibits shall be labeled consecutively

beginning with the next sequential number after the final stipulated exhibit designation. For

instance, if there are fifty (50) stipulated exhibits, twenty (20) contested plaintiff’s exhibits, and

twenty (20) contested defendants’ exhibits, the first notebook shall contain stipulated exhibits

numbered 1 to 50. The second notebook shall contain plaintiffs’ contested exhibits numbered 51

through 70 and defendants’ contested exhibits numbered 71 through 90.

       In order to allow sufficient time for a party to decide whether to contest the admission of

an exhibit, each party must send a list of their proposed exhibits to the opposing party no later

than April 28, 2021.

       Statement of the Case: No later than May 26, 2021, the parties shall file a consolidated

clear, concise statement of the case to be read by the Court to the jury at the beginning of trial. If

Counsel are unable to agree to a consolidated statement of the case, they shall file separate

statements of the case. The parties shall meet and confer about the statement of the case no later

than May 11, 2021.

       Jury Instructions: The parties shall meet and confer about proposed jury instructions no

later than May 11, 2021. Plaintiff is responsible for filing a set of requested jury instructions to

which all of the parties agree. Requested instructions upon which the parties cannot agree must

be filed separately by the requesting party. There shall be only one instruction per page and each

instruction shall include a citation to supporting authority at the bottom of the page. All such

filings are due May 25, 2021. On that same day, the parties shall also email a copy of the

instructions in Word format, without citations, to sweazeaproposedtext@nmd.uscourts.gov. A



                                                                                             Page 3 of 4
      Case 2:18-cv-00870-KRS-GBW Document 64 Filed 09/23/20 Page 4 of 4




party must file written objections to an opposing party’s requested instructions no later than June

2, 2021.

       IT IS SO ORDERED.



                                                     ______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                         Page 4 of 4
